865 F.2d 592
48 Fair Empl. Prac. Cas. (BNA) 1894, 1 A.D. Cases 1418
DAVIS, Joel R., on behalf of himself and all others similarly situatedv.MEESE, Edwin III, Individually and in his capacity as theAttorney General of the United States,Webster, William H., Individually and in his capacity asDirector of the Federal Bureau of Investigationand the United States of America.Appeal of Joel R. DAVIS.
No. 88-1687.
United States Court of Appeals,Third Circuit.
Argued Jan. 10, 1989.Decided Jan. 27, 1989.

Stephen F. Gold (Argued), Philadelphia, Pa., for appellant.
Vaughan Finn (Argued), U.S. Dept. of Justice, Civ.Div., Washington, D.C., Virginia R. Powel, Asst. U.S. Atty., U.S. Atty's.  Office, Philadelphia, Pa., for appellees.
Before HIGGINBOTHAM, COWEN and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The judgment of the district court will be affirmed for the reasons set forth in the opinion of Judge Van Artstalen, reported at 692 F. Supp. 505 (E.D.Pa.1988).